     Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 1 of 271



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA
                                                    No. 19-cr-10195-WGY
       v.

 HAOYANG YU, et al.


                            APPENDIX B
        PRESS ARTICLES AND RELEASES CITED IN MEMORANDUM
       IN SUPPPORT OF MOTION TO DISMISS INDICTMENT DUE TO
    UNCONTITUTIONAL SELECTIVE ENFORCEMENT AND PROSECUTION

Anderson, Nick, “Scrutiny of Chinese American scientists raises fears of ethnic
profiling,” THE WASHINGTON POST (July 19, 2019), available at <
https://www.washingtonpost.com/local/education/scrutiny-of-chinese-american-
scientists-raises-fears-of-ethnic-profiling/2019/07/19/ffc5b292-a276-11e9-b8c8-
75dae2607e60_story.html >                                                                   1

Apuzzo, Matt, “U.S. Drops Charges that Professor Shared Technology with China,” THE
NEW YORK TIMES (Sept. 11, 2015), available at <
https://www.nytimes.com/2015/09/12/us/politics/us-drops-charges-that-professor-shared-
technology-with-china.html >                                                               14

Baker, Peter, “Trump Fans the Flames of a Racial Fire,” THE NEW YORK TIMES (July 14,
2019), available at < https://www.nytimes.com/2019/07/14/us/politics/trump-twitter-
race.html >                                                                                16

Barr, William, Keynote Address, “China Initiative Conference,” Center for Strategic &
International Studies (Feb. 6, 2020), available at < https://csis-
prod.s3.amazonaws.com/s3fs-
public/event/200206_Keynote_Address_William_Barr.pdf?R0G7Wa05hL6kbqX1kEtOrj
p2udfcK8id >                                                                               18

DOJ Press Release, “Chinese National Charged with Committing Theft of Trade Secrets”
(Dec. 21, 2018), available at < https://www.justice.gov/opa/pr/chinese-national-charged-
committing-theft-trade-secrets >                                                           28

DOJ Press Release, “Harvard University Professor and Two Chinese Nationals Charged
in Three Separate China Related Cases” (Jan. 28, 2020), available at <
https://www.justice.gov/opa/pr/harvard-university-professor-and-two-chinese-nationals-
charged-three-separate-china-related >                                                     30
     Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 2 of 271



DOJ Press Release, “Dual Canadian/Chinese Citizen Arrested for Attempting to Steal
Trade Secrets and Computer Information” (Aug. 31, 2017), available at <
https://www.justice.gov/usao-ma/pr/dual-canadianchinese-citizen-arrested-attempting-
steal-trade-secrets-and-computer >                                                           33

DOJ Press Release, “Extradited Chinese National Sentenced to Nine Years for Providing
U.S. Goods to Iran to Support its Nuclear Program” (Jan. 27, 2016), available at <
https://www.justice.gov/usao-ma/pr/extradited-chinese-national-sentenced-nine-years-
providing-us-goods-iran-support-its >                                                        35

DOJ Press Release, “Woman Sentenced for Illegally Exporting Electronics Components
Used in Military Radar, Electronic Warfare and Missile Systems to China” (May 1,
2014), available at < https://www.justice.gov/usao-ma/pr/woman-sentenced-illegally-
exporting-electronics-components-used-military-radar-electronic >                            37

DOJ Press Release, “Chinese National Sentenced for Illegal Exporting Military
Electronics Components” (Sept. 10, 2013), available at < https://www.justice.gov/usao-
ma/pr/chinese-national-sentenced-illegally-exporting-military-electronics-components >       39

DOJ PRO IP Act Annual Report FY 2018, available at <
https://www.justice.gov/iptf/page/file/1164876/download >                                    41

FBI News, “Confronting the China Threat: Director Wray Says Whole-of-Society
Response Is Needed to Protect U.S. Economic and National Security” (Feb. 6, 2020),
available at < https://www.fbi.gov/news/stories/wray-addresses-china-threat-at-doj-
conference-020620 >                                                                          83

Gass, Nick, “Trump: We can’t continue to allow China to rape our country,” POLITICO
(May 2, 2016), available at < https://www.politico.com/blogs/2016-gop-primary-live-
updates-and-results/2016/05/trump-china-rape-america-222689 >                                85

“How China’s Economic Aggression Threatens the Technologies and Intellectual
Property of the United States and the World” (June 2018), available at <
https://www.whitehouse.gov/wp-content/uploads/2018/06/FINAL-China-Technology-
Report-6.18.18-PDF.pdf >                                                                     88

Hvistendahl, Mara, “The FBI’s China Obsession,” THE INTERCEPT (Feb. 2, 2020),
available at < https://theintercept.com/2020/02/02/fbi-chinese-scientists-surveillance/ >   124

Hvistendhal, Mara, “Spying charges against Chinese-American scientists spark fears of a
witch hunt,” SOUTH CHINA MORNING POST (May 5, 2018), available at <
https://www.scmp.com/magazines/post-magazine/long-reads/article/2144652/spying-
charges-against-chinese-american >                                                          155
     Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 3 of 271



Lelling, Andrew & Bonavolonta, Joseph, “The intel on China’s counterintelligence threat
to America,” THE BOSTON GLOBE (Feb. 11, 2020), available at <
https://www.bostonglobe.com/2020/02/11/opinion/intel-chinas-counterintelligence-
threat-america/ >                                                                           175

Lowen Liu, “Just the Wrong Amount of American,” SLATE.COM (Sept. 11, 2016),
available at < https://slate.com/news-and-politics/2016/09/the-case-of-scientist-wen-ho-
lee-and-chinese-americans-under-suspicion-for-espionage.html >                              179

Matacic, Catherine, “U.S. attorneys warn of upcoming ‘spike’ in prosecutions related to
China ties,” SCIENCE (Feb. 7, 2020), available at <
https://www.sciencemag.org/news/2020/02/us-attorneys-warn-upcoming-spike-
prosecutions-related-china-ties >                                                           197

Mervis, Jeffrey, “U.S. prosecutor leading China probe explains effort that led to charges
against Harvard chemist,” SCIENCE (Feb. 3, 2020), available at <
https://www.sciencemag.org/news/2020/02/us-prosecutor-leading-china-probe-explains-
effort-led-charges-against-harvard-chemist >                                                202

Nall, Jessica & Reicher, Janice, “3 Trends in Criminal Trade Secret Prosecutions,”
LAW360 (Jan. 23, 2019), available at < https://www.law360.com/articles/1119814/3-
trends-in-criminal-trade-secret-prosecution >       209                                     209

Perlroth, Nicole, “Accused of Spying for China, Until She Wasn’t,” THE NEW YORK
TIMES (May 9, 2015), available at <
https://www.nytimes.com/2015/05/10/business/accused-of-spying-for-china-until-she-
wasnt.html >                                                                                214

Press Release, “Rep. Lieu Calls on FBI Director to Clarify Statements on Chinese
Academics” (Feb. 18, 2015), available at < https://lieu.house.gov/media-center/press-
releases/rep-lieu-calls-fbi-director-clarify-statements-chinese-academics >                 219

Purdy, Matthew & Sterngold, James, “The Prosecution Unravels: The Case of Wen Ho
Lee,” THE NEW YORK TIMES (Feb. 5, 2001), available at <
https://www.nytimes.com/2001/02/05/us/the-prosecution-unravels-the-case-of-wen-ho-
lee.html >                                                                                  221

Reif, L. Rafael, “Letter to the MIT Community: Immigration is a kind of oxygen,” MIT
NEWS (June 25, 2019), available at < http://news.mit.edu/2019/letter-community-
immigration-is-oxygen-
0625#:~:text=In%20a%20nation%20like%20ours,life%20and%20work%20of%20MIT.
>                                                                                           237
     Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 4 of 271



“Statement by Judge in Los Alamos Case, With Apology for Abuse of Power,” THE NEW
YORK TIMES (Sept. 14, 200), available at <
https://www.nytimes.com/2000/09/14/us/statement-by-judge-in-los-alamos-case-with-
apology-for-abuse-of-power.html >                                                          240

Stracqualursi, Veronica, “10 times Trump attacked China and its trade relations with the
US,” ABCNEWS (Nov. 9, 2017), available at < https://abcnews.go.com/Politics/10-
times-trump-attacked-china-trade-relations-us/story?id=46572567 >                          247

Watanabe, Teresa, “Is it police work or racial profiling? U.S. crackdown puts Chinese
scholars on edge,” LOS ANGELES TIMES (July 22, 2019), available at <
https://www.latimes.com/california/story/2019-07-21/trump-china-racial-profiling-
university-fbi-spy >                                                                       251

Wray, Christopher, Opening Remarks, “China Initiative Conference,” Center for
Strategic & International Studies (Feb. 6, 2020), available at < https://csis-website-
prod.s3.amazonaws.com/s3fs-
public/publication/200206_China_Initiative_Conference.pdf >                                259

Associated Press, “US trade adviser links virus to China government,” The Boston Globe
(July 22, 2020), available at <
https://www0.bostonglobe.com/news/nation/2020/06/21/trade-adviser-links-virus-china-
government/xSWcIcFNm8c23BJQ3YksdM/story.html >.                                            265



                                            *****
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 5APPENDIX
                                                           of 271    B
                                                         Page 1 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 6APPENDIX
                                                           of 271    B
                                                         Page 2 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 7APPENDIX
                                                           of 271    B
                                                         Page 3 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 8APPENDIX
                                                           of 271    B
                                                         Page 4 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 9APPENDIX
                                                           of 271    B
                                                         Page 5 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 10APPENDIX
                                                            of 271    B
                                                          Page 6 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 11APPENDIX
                                                            of 271    B
                                                          Page 7 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 12APPENDIX
                                                            of 271    B
                                                          Page 8 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 13APPENDIX
                                                            of 271    B
                                                          Page 9 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 14APPENDIX
                                                            of 271    B
                                                         Page 10 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 15APPENDIX
                                                            of 271    B
                                                         Page 11 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 16APPENDIX
                                                            of 271    B
                                                         Page 12 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 17APPENDIX
                                                            of 271    B
                                                         Page 13 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 18APPENDIX
                                                            of 271    B
                                                         Page 14 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 19APPENDIX
                                                            of 271    B
                                                         Page 15 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 20APPENDIX
                                                            of 271    B
                                                         Page 16 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 21APPENDIX
                                                            of 271    B
                                                         Page 17 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 22APPENDIX
                                                            of 271    B
                                                         Page 18 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 23APPENDIX
                                                            of 271    B
                                                         Page 19 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 24APPENDIX
                                                            of 271    B
                                                         Page 20 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 25APPENDIX
                                                            of 271    B
                                                         Page 21 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 26APPENDIX
                                                            of 271    B
                                                         Page 22 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 27APPENDIX
                                                            of 271    B
                                                         Page 23 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 28APPENDIX
                                                            of 271    B
                                                         Page 24 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 29APPENDIX
                                                            of 271    B
                                                         Page 25 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 30APPENDIX
                                                            of 271    B
                                                         Page 26 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 31APPENDIX
                                                            of 271    B
                                                         Page 27 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 32APPENDIX
                                                            of 271    B
                                                         Page 28 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 33APPENDIX
                                                            of 271    B
                                                         Page 29 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 34APPENDIX
                                                            of 271    B
                                                         Page 30 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 35APPENDIX
                                                            of 271    B
                                                         Page 31 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 36APPENDIX
                                                            of 271    B
                                                         Page 32 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 37APPENDIX
                                                            of 271    B
                                                         Page 33 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 38APPENDIX
                                                            of 271    B
                                                         Page 34 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 39APPENDIX
                                                            of 271    B
                                                         Page 35 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 40APPENDIX
                                                            of 271    B
                                                         Page 36 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 41APPENDIX
                                                            of 271    B
                                                         Page 37 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 42APPENDIX
                                                            of 271    B
                                                         Page 38 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 43APPENDIX
                                                            of 271    B
                                                         Page 39 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 44APPENDIX
                                                            of 271    B
                                                         Page 40 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 45APPENDIX
                                                            of 271    B
                                                         Page 41 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 46APPENDIX
                                                            of 271    B
                                                         Page 42 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 47APPENDIX
                                                            of 271    B
                                                         Page 43 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 48APPENDIX
                                                            of 271    B
                                                         Page 44 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 49APPENDIX
                                                            of 271    B
                                                         Page 45 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 50APPENDIX
                                                            of 271    B
                                                         Page 46 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 51APPENDIX
                                                            of 271    B
                                                         Page 47 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 52APPENDIX
                                                            of 271    B
                                                         Page 48 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 53APPENDIX
                                                            of 271    B
                                                         Page 49 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 54APPENDIX
                                                            of 271    B
                                                         Page 50 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 55APPENDIX
                                                            of 271    B
                                                         Page 51 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 56APPENDIX
                                                            of 271    B
                                                         Page 52 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 57APPENDIX
                                                            of 271    B
                                                         Page 53 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 58APPENDIX
                                                            of 271    B
                                                         Page 54 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 59APPENDIX
                                                            of 271    B
                                                         Page 55 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 60APPENDIX
                                                            of 271    B
                                                         Page 56 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 61APPENDIX
                                                            of 271    B
                                                         Page 57 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 62APPENDIX
                                                            of 271    B
                                                         Page 58 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 63APPENDIX
                                                            of 271    B
                                                         Page 59 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 64APPENDIX
                                                            of 271    B
                                                         Page 60 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 65APPENDIX
                                                            of 271    B
                                                         Page 61 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 66APPENDIX
                                                            of 271    B
                                                         Page 62 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 67APPENDIX
                                                            of 271    B
                                                         Page 63 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 68APPENDIX
                                                            of 271    B
                                                         Page 64 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 69APPENDIX
                                                            of 271    B
                                                         Page 65 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 70APPENDIX
                                                            of 271    B
                                                         Page 66 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 71APPENDIX
                                                            of 271    B
                                                         Page 67 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 72APPENDIX
                                                            of 271    B
                                                         Page 68 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 73APPENDIX
                                                            of 271    B
                                                         Page 69 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 74APPENDIX
                                                            of 271    B
                                                         Page 70 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 75APPENDIX
                                                            of 271    B
                                                         Page 71 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 76APPENDIX
                                                            of 271    B
                                                         Page 72 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 77APPENDIX
                                                            of 271    B
                                                         Page 73 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 78APPENDIX
                                                            of 271    B
                                                         Page 74 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 79APPENDIX
                                                            of 271    B
                                                         Page 75 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 80APPENDIX
                                                            of 271    B
                                                         Page 76 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 81APPENDIX
                                                            of 271    B
                                                         Page 77 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 82APPENDIX
                                                            of 271    B
                                                         Page 78 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 83APPENDIX
                                                            of 271    B
                                                         Page 79 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 84APPENDIX
                                                            of 271    B
                                                         Page 80 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 85APPENDIX
                                                            of 271    B
                                                         Page 81 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 86APPENDIX
                                                            of 271    B
                                                         Page 82 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 87APPENDIX
                                                            of 271    B
                                                         Page 83 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 88APPENDIX
                                                            of 271    B
                                                         Page 84 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 89APPENDIX
                                                            of 271    B
                                                         Page 85 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 90APPENDIX
                                                            of 271    B
                                                         Page 86 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 91APPENDIX
                                                            of 271    B
                                                         Page 87 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 92APPENDIX
                                                            of 271    B
                                                         Page 88 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 93APPENDIX
                                                            of 271    B
                                                         Page 89 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 94APPENDIX
                                                            of 271    B
                                                         Page 90 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 95APPENDIX
                                                            of 271    B
                                                         Page 91 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 96APPENDIX
                                                            of 271    B
                                                         Page 92 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 97APPENDIX
                                                            of 271    B
                                                         Page 93 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 98APPENDIX
                                                            of 271    B
                                                         Page 94 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 99APPENDIX
                                                            of 271    B
                                                         Page 95 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 100 of 271
                                                           APPENDIX B
                                                        Page 96 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 101 of 271
                                                           APPENDIX B
                                                        Page 97 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 102 of 271
                                                           APPENDIX B
                                                        Page 98 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 103 of 271
                                                           APPENDIX B
                                                        Page 99 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 104 of 271
                                                           APPENDIX B
                                                       Page 100 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 105 of 271
                                                           APPENDIX B
                                                       Page 101 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 106 of 271
                                                           APPENDIX B
                                                       Page 102 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 107 of 271
                                                           APPENDIX B
                                                       Page 103 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 108 of 271
                                                           APPENDIX B
                                                       Page 104 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 109 of 271
                                                           APPENDIX B
                                                       Page 105 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 110 of 271
                                                           APPENDIX B
                                                       Page 106 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 111 of 271
                                                           APPENDIX B
                                                       Page 107 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 112 of 271
                                                           APPENDIX B
                                                       Page 108 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 113 of 271
                                                           APPENDIX B
                                                       Page 109 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 114 of 271
                                                           APPENDIX B
                                                       Page 110 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 115 of 271
                                                           APPENDIX B
                                                       Page 111 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 116 of 271
                                                           APPENDIX B
                                                       Page 112 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 117 of 271
                                                           APPENDIX B
                                                       Page 113 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 118 of 271
                                                           APPENDIX B
                                                       Page 114 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 119 of 271
                                                           APPENDIX B
                                                       Page 115 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 120 of 271
                                                           APPENDIX B
                                                       Page 116 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 121 of 271
                                                           APPENDIX B
                                                       Page 117 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 122 of 271
                                                           APPENDIX B
                                                       Page 118 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 123 of 271
                                                           APPENDIX B
                                                       Page 119 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 124 of 271
                                                           APPENDIX B
                                                       Page 120 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 125 of 271
                                                           APPENDIX B
                                                       Page 121 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 126 of 271
                                                           APPENDIX B
                                                       Page 122 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 127 of 271
                                                           APPENDIX B
                                                       Page 123 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 128 of 271
                                                           APPENDIX B
                                                       Page 124 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 129 of 271
                                                           APPENDIX B
                                                       Page 125 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 130 of 271
                                                           APPENDIX B
                                                       Page 126 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 131 of 271
                                                           APPENDIX B
                                                       Page 127 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 132 of 271
                                                           APPENDIX B
                                                       Page 128 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 133 of 271
                                                           APPENDIX B
                                                       Page 129 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 134 of 271
                                                           APPENDIX B
                                                       Page 130 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 135 of 271
                                                           APPENDIX B
                                                       Page 131 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 136 of 271
                                                           APPENDIX B
                                                       Page 132 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 137 of 271
                                                           APPENDIX B
                                                       Page 133 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 138 of 271
                                                           APPENDIX B
                                                       Page 134 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 139 of 271
                                                           APPENDIX B
                                                       Page 135 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 140 of 271
                                                           APPENDIX B
                                                       Page 136 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 141 of 271
                                                           APPENDIX B
                                                       Page 137 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 142 of 271
                                                           APPENDIX B
                                                       Page 138 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 143 of 271
                                                           APPENDIX B
                                                       Page 139 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 144 of 271
                                                           APPENDIX B
                                                       Page 140 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 145 of 271
                                                           APPENDIX B
                                                       Page 141 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 146 of 271
                                                           APPENDIX B
                                                       Page 142 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 147 of 271
                                                           APPENDIX B
                                                       Page 143 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 148 of 271
                                                           APPENDIX B
                                                       Page 144 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 149 of 271
                                                           APPENDIX B
                                                       Page 145 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 150 of 271
                                                           APPENDIX B
                                                       Page 146 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 151 of 271
                                                           APPENDIX B
                                                       Page 147 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 152 of 271
                                                           APPENDIX B
                                                       Page 148 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 153 of 271
                                                           APPENDIX B
                                                       Page 149 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 154 of 271
                                                           APPENDIX B
                                                       Page 150 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 155 of 271
                                                           APPENDIX B
                                                       Page 151 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 156 of 271
                                                           APPENDIX B
                                                       Page 152 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 157 of 271
                                                           APPENDIX B
                                                       Page 153 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 158 of 271
                                                           APPENDIX B
                                                       Page 154 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 159 of 271
                                                           APPENDIX B
                                                       Page 155 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 160 of 271
                                                           APPENDIX B
                                                       Page 156 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 161 of 271
                                                           APPENDIX B
                                                       Page 157 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 162 of 271
                                                           APPENDIX B
                                                       Page 158 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 163 of 271
                                                           APPENDIX B
                                                       Page 159 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 164 of 271
                                                           APPENDIX B
                                                       Page 160 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 165 of 271
                                                           APPENDIX B
                                                       Page 161 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 166 of 271
                                                           APPENDIX B
                                                       Page 162 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 167 of 271
                                                           APPENDIX B
                                                       Page 163 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 168 of 271
                                                           APPENDIX B
                                                       Page 164 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 169 of 271
                                                           APPENDIX B
                                                       Page 165 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 170 of 271
                                                           APPENDIX B
                                                       Page 166 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 171 of 271
                                                           APPENDIX B
                                                       Page 167 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 172 of 271
                                                           APPENDIX B
                                                       Page 168 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 173 of 271
                                                           APPENDIX B
                                                       Page 169 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 174 of 271
                                                           APPENDIX B
                                                       Page 170 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 175 of 271
                                                           APPENDIX B
                                                       Page 171 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 176 of 271
                                                           APPENDIX B
                                                       Page 172 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 177 of 271
                                                           APPENDIX B
                                                       Page 173 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 178 of 271
                                                           APPENDIX B
                                                       Page 174 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 179 of 271
                                                           APPENDIX B
                                                       Page 175 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 180 of 271
                                                           APPENDIX B
                                                       Page 176 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 181 of 271
                                                           APPENDIX B
                                                       Page 177 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 182 of 271
                                                           APPENDIX B
                                                       Page 178 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 183 of 271
                                                           APPENDIX B
                                                       Page 179 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 184 of 271
                                                           APPENDIX B
                                                       Page 180 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 185 of 271
                                                           APPENDIX B
                                                       Page 181 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 186 of 271
                                                           APPENDIX B
                                                       Page 182 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 187 of 271
                                                           APPENDIX B
                                                       Page 183 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 188 of 271
                                                           APPENDIX B
                                                       Page 184 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 189 of 271
                                                           APPENDIX B
                                                       Page 185 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 190 of 271
                                                           APPENDIX B
                                                       Page 186 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 191 of 271
                                                           APPENDIX B
                                                       Page 187 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 192 of 271
                                                           APPENDIX B
                                                       Page 188 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 193 of 271
                                                           APPENDIX B
                                                       Page 189 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 194 of 271
                                                           APPENDIX B
                                                       Page 190 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 195 of 271
                                                           APPENDIX B
                                                       Page 191 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 196 of 271
                                                           APPENDIX B
                                                       Page 192 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 197 of 271
                                                           APPENDIX B
                                                       Page 193 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 198 of 271
                                                           APPENDIX B
                                                       Page 194 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 199 of 271
                                                           APPENDIX B
                                                       Page 195 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 200 of 271
                                                           APPENDIX B
                                                       Page 196 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 201 of 271
                                                           APPENDIX B
                                                       Page 197 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 202 of 271
                                                           APPENDIX B
                                                       Page 198 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 203 of 271
                                                           APPENDIX B
                                                       Page 199 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 204 of 271
                                                           APPENDIX B
                                                       Page 200 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 205 of 271
                                                           APPENDIX B
                                                       Page 201 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 206 of 271
                                                           APPENDIX B
                                                       Page 202 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 207 of 271
                                                           APPENDIX B
                                                       Page 203 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 208 of 271
                                                           APPENDIX B
                                                       Page 204 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 209 of 271
                                                           APPENDIX B
                                                       Page 205 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 210 of 271
                                                           APPENDIX B
                                                       Page 206 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 211 of 271
                                                           APPENDIX B
                                                       Page 207 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 212 of 271
                                                           APPENDIX B
                                                       Page 208 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 213 of 271
                                                           APPENDIX B
                                                       Page 209 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 214 of 271
                                                           APPENDIX B
                                                       Page 210 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 215 of 271
                                                           APPENDIX B
                                                       Page 211 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 216 of 271
                                                           APPENDIX B
                                                       Page 212 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 217 of 271
                                                           APPENDIX B
                                                       Page 213 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 218 of 271
                                                           APPENDIX B
                                                       Page 214 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 219 of 271
                                                           APPENDIX B
                                                       Page 215 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 220 of 271
                                                           APPENDIX B
                                                       Page 216 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 221 of 271
                                                           APPENDIX B
                                                       Page 217 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 222 of 271
                                                           APPENDIX B
                                                       Page 218 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 223 of 271
                                                           APPENDIX B
                                                       Page 219 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 224 of 271
                                                           APPENDIX B
                                                       Page 220 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 225 of 271
                                                           APPENDIX B
                                                       Page 221 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 226 of 271
                                                           APPENDIX B
                                                       Page 222 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 227 of 271
                                                           APPENDIX B
                                                       Page 223 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 228 of 271
                                                           APPENDIX B
                                                       Page 224 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 229 of 271
                                                           APPENDIX B
                                                       Page 225 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 230 of 271
                                                           APPENDIX B
                                                       Page 226 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 231 of 271
                                                           APPENDIX B
                                                       Page 227 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 232 of 271
                                                           APPENDIX B
                                                       Page 228 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 233 of 271
                                                           APPENDIX B
                                                       Page 229 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 234 of 271
                                                           APPENDIX B
                                                       Page 230 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 235 of 271
                                                           APPENDIX B
                                                       Page 231 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 236 of 271
                                                           APPENDIX B
                                                       Page 232 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 237 of 271
                                                           APPENDIX B
                                                       Page 233 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 238 of 271
                                                           APPENDIX B
                                                       Page 234 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 239 of 271
                                                           APPENDIX B
                                                       Page 235 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 240 of 271
                                                           APPENDIX B
                                                       Page 236 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 241 of 271
                                                           APPENDIX B
                                                       Page 237 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 242 of 271
                                                           APPENDIX B
                                                       Page 238 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 243 of 271
                                                           APPENDIX B
                                                       Page 239 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 244 of 271
                                                           APPENDIX B
                                                       Page 240 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 245 of 271
                                                           APPENDIX B
                                                       Page 241 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 246 of 271
                                                           APPENDIX B
                                                       Page 242 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 247 of 271
                                                           APPENDIX B
                                                       Page 243 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 248 of 271
                                                           APPENDIX B
                                                       Page 244 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 249 of 271
                                                           APPENDIX B
                                                       Page 245 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 250 of 271
                                                           APPENDIX B
                                                       Page 246 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 251 of 271
                                                           APPENDIX B
                                                       Page 247 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 252 of 271
                                                           APPENDIX B
                                                       Page 248 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 253 of 271
                                                           APPENDIX B
                                                       Page 249 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 254 of 271
                                                           APPENDIX B
                                                       Page 250 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 255 of 271
                                                           APPENDIX B
                                                       Page 251 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 256 of 271
                                                           APPENDIX B
                                                       Page 252 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 257 of 271
                                                           APPENDIX B
                                                       Page 253 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 258 of 271
                                                           APPENDIX B
                                                       Page 254 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 259 of 271
                                                           APPENDIX B
                                                       Page 255 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 260 of 271
                                                           APPENDIX B
                                                       Page 256 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 261 of 271
                                                           APPENDIX B
                                                       Page 257 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 262 of 271
                                                           APPENDIX B
                                                       Page 258 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 263 of 271
                                                           APPENDIX B
                                                       Page 259 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 264 of 271
                                                           APPENDIX B
                                                       Page 260 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 265 of 271
                                                           APPENDIX B
                                                       Page 261 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 266 of 271
                                                           APPENDIX B
                                                       Page 262 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 267 of 271
                                                           APPENDIX B
                                                       Page 263 of 267
Case 1:19-cr-10195-WGY Document 56-2 Filed 06/22/20 Page 268 of 271
                                                           APPENDIX B
                                                       Page 264 of 267
6/22/2020                             US tradeDocument
                  Case 1:19-cr-10195-WGY      adviser links virus to China
                                                               56-2        government
                                                                         Filed        - The Boston
                                                                                06/22/20       PageGlobe
                                                                                                       269 of 271
                                                                                                         APPENDIX B
                                                                                                              Page 265 of 267
                     World




    US trade adviser links virus to China
    government
    JUNE 22, 2020




    WASHINGTON — White House trade adviser Peter Navarro is calling the coronavirus a
    “product of the Chinese Communist Party” and suggesting without evidence it may have
    been intentionally created by the Chinese government.

    Navarro said on CNN’s “State of the Union” that it remains unclear how the virus started and
    “until we get some information about what happened in those labs or what happened in that
    wet market, we know that the virus was spawned in China.”

    President Trump and his allies have been repeating the unsubstantiated theory linking the
    outbreak’s origin to a possible accident at a Chinese virology laboratory. US officials describe
    the evidence as purely circumstantial.

    The leading theory is that infection among humans began at an animal market in Wuhan.


                                                                 ADVERTISING




https://www0.bostonglobe.com/news/nation/2020/06/21/trade-adviser-links-virus-china-government/xSWcIcFNm8c23BJQ3YksdM/story.html   1/3
6/22/2020                             US tradeDocument
                  Case 1:19-cr-10195-WGY      adviser links virus to China
                                                               56-2        government
                                                                         Filed        - The Boston
                                                                                06/22/20       PageGlobe
                                                                                                       270 of 271
                                                                                                         APPENDIX B
                                                                                                              Page 266 of 267


    Navarro says it’s an “open question” whether the virus was purposefully created. He said
    that, in his view, the Chinese government is “guilty until proven innocent.”

    Associated Press

    Watchdogs say Treasury too secretive on business loans
    NEW YORK — The Trump administration has relented to public pressure and pledged to
    provide more details about which small businesses received loans from a $600 billion-plus
    coronavirus aid program. But government watchdogs say even more transparency is needed
    to get an accurate picture of who was helped, and who was left out.

    Under pressure from Democratic lawmakers and government watchdogs, the Treasury
    Department and the Small Business Administration said Friday that they would disclose the
    names of small-business owners who received $150,000 or more in forgivable loans.

    But for loans of less than $150,000, the agencies will not name the recipients, revealing only
    summary information broken down by ZIP code, industry, and demographics.

    Specialists say this could paint an incomplete or misleading picture. Recipients of smaller
    loans could be part of a bigger subsidiary that would be hidden, and it won’t be clear what
    percentage of loans went to minority-owned businesses. A factory in a minority
    neighborhood, for example, could be owned by an individual or conglomerate based
    elsewhere.

    The Treasury Department didn’t respond to a request for comment. Secretary Steven
    Mnuchin has previously said he is concerned about business owners’ privacy.

    Associated Press

    Hundreds test positive at Tyson Foods plant in Ark.
    ST. PETERSBURG, Fla. — Tyson Foods is looking into reports that China’s customs agency
    has suspended poultry imports from a Tyson facility in the United States after coronavirus
    cases were confirmed among its employees.

https://www0.bostonglobe.com/news/nation/2020/06/21/trade-adviser-links-virus-china-government/xSWcIcFNm8c23BJQ3YksdM/story.html   2/3
6/22/2020                             US tradeDocument
                  Case 1:19-cr-10195-WGY      adviser links virus to China
                                                               56-2        government
                                                                         Filed        - The Boston
                                                                                06/22/20       PageGlobe
                                                                                                       271 of 271
                                                                                                         APPENDIX B
    A Tyson spokesman said Sunday that the plant in question is in Springdale,
                                                                          Page Ark.
                                                                                 267 of 267

    The announcement out of China gave no details of the quantity of meat affected.

    On Friday, Tyson Foods announced the results of coronavirus testing at its facilities in
    Benton and Washington counties, Arkansas, and said that about 95 percent of employees
    who ultimately tested positive for the virus didn’t show any symptoms. Of the 3,748
    employees tested, 481 tested positive for COVID-19, and 455 were asymptomatic.

    There have been several other COVID-19 outbreaks at Tyson plants around the United
    States, including in North Carolina, Nebraska, and Iowa.

    Associated Press



                                                  © 2020 Boston Globe Media Partners, LLC




https://www0.bostonglobe.com/news/nation/2020/06/21/trade-adviser-links-virus-china-government/xSWcIcFNm8c23BJQ3YksdM/story.html   3/3
